Case: 12-15583    Date Filed: 09/19/2013   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                         No. 12-15583; 13-10161
                         Non-Argument Calendar
                       ________________________

       D.C. Docket Nos. 0:08-cr-60065-WPD-5, 0:08-cr-60070-WPD-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                    versus

DAVID BERRY,

                                                           Defendant-Appellant.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                       ________________________

                             (September 19, 2013)

Before DUBINA, HULL and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-15583        Date Filed: 09/19/2013       Page: 2 of 3


       In this consolidated appeal,1 David A. Berry argues his 18-month sentence

stemming from violations of his supervised release is substantively unreasonable.

Berry claims the severity of his sentence does not promote rehabilitation and does

not achieve the goals of sentencing outlined in 18 U.S.C. § 3553(a). After review, 2

we affirm the district court’s sentence.

       A sentence is substantively unreasonable if, considering the totality of the

circumstances, the court weighed the § 3553(a) factors unreasonably and imposed

a sentence that did not achieve the purposes of sentencing outlined in § 3553(a).

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). The party

challenging the sentence bears the burden of proving the sentence enforced was

unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       Berry argues that the district court failed to adequately consider the nature

and circumstances of the offense as well as the history and characteristics of the

defendant when imposing his sentence. See 18 U.S.C. § 3553(a)(1). Berry’s

violations resulted in a Sentencing Guidelines range of 12-18 months with a

statutory maximum of 24 months. Sentences within the applicable Guidelines

range are ordinarily considered reasonable. Talley, 431 F.3d at 788. Further, a


       1
       Berry pled guilty to one count from two separate indictments. Those separate cases are
now consolidated into this appeal.
       2
         We review a district court’s revocation of supervised release for abuse of discretion; we
review the sentence imposed following the revocation of supervised release for reasonableness.
United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008).
                                                    2
              Case: 12-15583     Date Filed: 09/19/2013    Page: 3 of 3


district judge is not required to discuss all of the § 3553(a) factors when imposing a

sentence. Id. at 786. Nevertheless, at Berry’s sentencing hearing, the district judge

explicitly stated that Berry’s family situation and cooperation with law

enforcement were the primary reasons the statutory maximum sentence was not

imposed. The record shows the district court was aware of the § 3553(a) factors

and considered Berry’s “characteristics” in fashioning his sentence. Moreover,

nothing in the record intimates that the sentence was anything but reasonable.

Berry has failed to meet his burden of proof. Accordingly, we affirm Berry’s

sentence.

      AFFIRMED.




                                             3